KARL, Justice.
This cause is before us on petition for writ of certiorari to review the decision of the District Court of Appeal, Second District, in Hyder v. State, reported at 338 So.2d 847 (Fla. 2d DCA 1976), which conflicts directly with State ex rel. Williams v. Eastmoore, 297 So.2d 572 (Fla. 1st DCA 1974), and O’Bryan v. State, 326 So.2d 83 (Fla. 1st DCA 1976), certiorari denied 336 So.2d 602 (Fla.1976).
*57We are confronted here with the identical question as that raised in State v. Bassham, Fla., 352 So.2d 55, filed September 15, 1977, whether a detainer placed by one county for a prisoner held by another county is considered custody within the contemplation of the speedy trial rule from which time speedy trial time commences to run.
For the reasons stated in State v. Bass-ham, supra, the decision of the District Court in the instant case is quashed and the cause is remanded for further proceedings not inconsistent herewith.
It is so ordered.
OVERTON, C. J., and ENGLAND, SUNDBERG and HATCHETT, JJ., concur.